Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to Applicant's communications filed on 12 April 2022. 
Claims 1-17 and 19-29 were previously pending. Claim 18 was previously cancelled.
Claims 1, 10, 17, and 23 have been amended according to Applicant’s amendments. No additional claims have been cancelled. No new claims have been added. Accordingly, claims 1-17 and 19-29 remain pending and under consideration. 

Response to Arguments
Rejections under 35 USC 103 - Applicant's arguments, see remarks pages 12-14, filed 12 April 2022 with respect to the rejection of claims 1-17 and 19-29 under 35 USC 103 have been fully considered and are persuasive.  Accordingly, the rejection of claims 1-17 and 19-29 under 35 USC 103 has been withdrawn.

Allowable Subject Matter
Claims 1-17 and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art discloses:
(1) Asaro et al (US 2014/0040565) discloses mapping a memory instruction to a shared or private memory space, wherein the memory instruction may refer to an address in shared memory space configured for unified operation between a CPU and an accelerated processing device.
(2) Cameron (US9923840) discloses a processing resource allocation method including identifying an instruction mapped to data having a preselected data location.
(3) Parker et al (US 2018/0307627) discloses the use of protected and less protected memory access instructions, where the less protected memory access instructions may be used to access shared memory regions and protected memory access instructions may be used to access private memory regions.

However, they do not teach the combination of: a unified storage medium including a plurality of storage modules each having a plurality of storage cells configured to store data, each of the plurality of storage modules is addressable as a private storage module and as a shared storage module, and -6-Application No.: 15/984,255Attorney Docket No.: 12852.0159-00000Alibaba Ref. No.: A13470USeach of the plurality of storage cells within each of the plurality of storage modules is identified by a unique cell identifier; receiving input data from a target storage cell of the plurality of storage cells within the plurality of storage modules, and generating output data based on the received input data, wherein an attribute of the target storage cell is determined depending on how the instruction, which instructs to read out the input data previously stored in the target storage cell having an attribute from a previous instruction, refers to the input data stored in the target storage cell, and wherein the attribute of the target storage cell is switched to a private attribute when the instruction refers the input data as private and the attribute of the target storage cell is switched to a shared attribute when the instruction refers the input data as shared, as in independent claims 1, 10, 17, and 23.
Claims 2-9, 11-16, 19-22, and 24-29 are allowed as being dependent upon, and therefore incorporating therein, the allowable subject matter of their respective independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137